Exhibit 3.1 SANUWAVE HEALTH, INC. CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION 78.1 NEVADA REVISED STATUTES The undersigned, Joseph Chiarelli and Barry Jenkins, do hereby certify that: 1. They are the Chief Executive Officer and Secretary, respectively, of SANUWAVE Health, Inc., a Nevada corporation (the “ Corporation ”). 2. The Corporation is authorized to issue 5,000,000 shares of preferred stock, none of which are issued and outstanding. 3. The following resolutions were duly adopted by the board of directors of the Corporation (the “ Board of Directors ”): WHEREAS , the Articles of Incorporation of the Corporation provides for a class of its authorized stock known as preferred stock, consisting of 5,000,000 shares, $0.001 par value per share, issuable from time to time in one or more series; WHEREAS , the Board of Directors is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS , it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of, except as otherwise set forth in the Purchase Agreement, up to 6,175 shares of the preferred stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED , that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: TERMS OF PREFERRED STOCK Section 1 . Definitions . For the purposes hereof, the following terms shall have the following meanings: “ Affiliate ” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 of the Securities Act. “ Alternate Consideration ” shall have the meaning set forth in Section 7(d). “ Beneficial Ownership Limitation ” shall have the meaning set forth in Section 6(d). “ Business Day ” means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “ Buy-In ” shall have the meaning set forth in Section 6(c)(iv). “ Commission ” means the United States Securities and Exchange Commission. “ Common Stock ” means the Corporation’s common stock, par value $0.001 per share, and stock of any other class of securities into which such securities may hereafter be reclassified or changed. “ Common Stock Equivalents ” means any securities of the Corporation or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “ Conversion Amount ” means the sum of the Stated Value at issue. “ Conversion Date ” shall have the meaning set forth in Section 6(a). “ Conversion Price ” shall have the meaning set forth in Section 6(b). “ Conversion Shares ” means, collectively, the shares of Common Stock issuable upon conversion of the shares of Preferred Stock in accordance with the terms hereof. “ Conversion Shares Registration Statement ” means a registration statement that registers the resale of the Conversion Shares of the Holders, who shall be named as “selling stockholders” therein and meets the requirements of the Registration Rights Agreement. “ Effective Date ” means the date that the Conversion Shares Registration Statement filed by the Corporation pursuant to the Registration Rights Agreement is first declared effective by the Commission. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “ Fundamental Transaction ” shall have the meaning set forth in Section 7(d). “ Holder ” shall have the meaning given such term in Section 2. “ Junior Securities ” means the Common Stock and all other Common Stock Equivalents of the Corporation other than those securities which are explicitly senior or pari passu to the Preferred Stock in dividend rights or liquidation preference. “ Liquidation ” shall have the meaning set forth in Section 5. “ New York Courts ” shall have the meaning set forth in Section 8(d). “ Notice of Conversion ” shall have the meaning set forth in Section 6(a). “ Original Issue Date ” means the date of the first issuance of any shares of the Preferred Stock regardless of the number of transfers of any particular shares of Preferred Stock and regardless of the number of certificates which may be issued to evidence such Preferred Stock. “ Person ” means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. “ Preferred Stock ” shall have the meaning set forth in Section 2. “ Purchase Agreement ” means the Securities Purchase Agreement, dated March 14, 2014, among the Corporation and the original Holders, as amended, modified or supplemented from time to time in accordance with its terms. “ Registration Rights Agreement ” means the Registration Rights Agreement dated as of March , 2014 among the Corporation and the original Holders, as amended, modified or supplemented from time to time in accordance with its terms. “ Registration Statement ” means a registration statement meeting the requirements set forth in the Registration Rights Agreement and covering the resale of the Underlying Shares by each Holder as provided for in the Purchase Agreement. “ Securities Act ” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “ Share Delivery Date ” shall have the meaning set forth in Section 6(c). “ Stated Value ” shall have the meaning set forth in Section 2. “ Subsidiary ” means any Person (i) at least 50% of the outstanding voting securities of which are at the time owned or controlled directly or indirectly by the Company or (ii) with respect to which the Company possesses, directly or indirectly, the power to direct or cause the direction of the affairs or management of such Person. “ Successor Entity ” shall have the meaning set forth in Section 7(d). “ Trading Day ” means a day on which the principal Trading Market is open for business. “ Trading Market ” means any of the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any successors to any of the foregoing). “ Transaction Documents ” means the Purchase Agreement, this Certificate of Designation, the Warrants and all exhibits and schedules thereto and hereto and any other documents or agreements executed in connection with the transactions contemplated hereunder “ Transfer Agent ” means Action Stock Transfer Corp, the current transfer agent for the Common Stock, and any successor transfer agent of the Corporation. “ Underlying Shares ” means the shares of Common Stock issued and issuable upon conversion of the Preferred Stock. “ Warrants ” means the Series A Warrants and Series B Warrants issued by the Corporation pursuant to the Purchase Agreement on March , 2014 . Section 2 .
